Citation Nr: 1721590	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  12-23 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for skin rash of the face, neck, and chest; melanoma; and basal cell and squamous cell carcinoma due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel



INTRODUCTION

The Veteran had active service from November 1961 to December 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which confirmed the previous denial of service connection for a skin disability due to Agent Orange exposure.

In an October 2014 decision, the Board found that new and material evidence had been submitted to reopen the previously-denied claim for service connection, and remanded the underlying claim for further development.  It was again remanded in December 2016.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay, but finds that additional development is necessary before a decision may be rendered regarding the issue on appeal.

The Veteran underwent a new VA skin examination in January 2017 pursuant to a Board remand.  After review of the examination report, the Board finds that an additional VA medical opinion should be obtained.  In the provided opinion, the examiner failed to discuss the Veteran's lay statements, in particular his reports of skin symptoms during and since service, as directed in the Board remand.  Therefore, the Board finds that the examination provided is inadequate because it is incomplete.  See 38 C.F.R. § 3.310; see also Stegall v. West, 11 Vet. App. 268 (1998) (regarding legal necessity of compliance with previous Board directives).   For this reason, the Board directs that an additional opinion be provided.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c).  Expedited handling is requested.)

1. The AOJ should secure for association with the record updated (to the present) records of any/all VA treatment the Veteran has received for the skin disability on appeal; this specifically includes treatment records from the VA Medical Center in Houston from November 2014 to the present.

2. After completing directive (1), the AOJ should obtain an addendum opinion from the January 2017 VA examiner, if available, to determine the nature, extent and etiology of his skin disability.  If the January 2017 examiner is unavailable, a different examiner may provide the opinion.  Based on the record, the examiner should provide a response to the following:

Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's skin rash of the face, neck, and chest; melanoma; and basal cell and squamous cell carcinoma are related to service, to include his conceded exposure to Agent Orange in Vietnam?

It is requested that the rationale for this opinion include some discussion of the Veteran's service treatment records, lay statements of skin symptoms during and since service, and the articles he submitted in December 2015 regarding a new medical study documenting a link between Agent Orange exposure and skin cancer.

Detailed reasons for all opinions should be provided.

3. The AOJ should then review the obtained VA examination report to ensure that the opinions contained therein are responsive to the questions posed.

4. The AOJ should then review the record and readjudicate the claim, performing all additional development deemed necessary.  If the issue remains denied, issue an appropriate supplemental statement of the case and afford the Veteran the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).




